Title: To Thomas Jefferson from Pierre Derbigny, 7 February 1805
From: Derbigny, Pierre
To: Jefferson, Thomas


                  
                     Sir 
                     
                     February 7th. 1805.
                  
                  I have the honour to inclose herewith the notes on Wachitaw, & must beg to be excused for presenting you a blotter in so bad order. Had I foreseen that an occasion would occur to offer these to you, I would have had them copied beforehand. I need not observe that these notes having been written for use of the the French Prefect, while Louisiana expected to be under the government of France, contain many things which are altogether useless at present. 
                  With great respect I am Sir Yr. most obedt. hble. servant
                  
                     P Derbigny 
                     
                  
               